Citation Nr: 1605363	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to February 20, 2001, for an award of service connection for post-traumatic stress disorder, to include whether the August 1977 rating decision contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Arthur Gage, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The inexplicably intertwined issue of whether the August 1977 rating decision contained clear and unmistakable error (CUE) is addressed in the Remand portion of the decision below and is remanded to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2007 Board decision, the Board denied the Veteran's claim seeking entitlement to an effective date prior to February 20, 2001, for an award of service connection for post-traumatic stress disorder (PTSD).  The Veteran did not appeal that decision.  

2.  In an October 2008 rating decision, the RO denied the Veteran's claim seeking entitlement to an effective date prior to February 20, 2001, for an award of service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights.  However, he did not appeal that decision.

3.  In March 2011, the Veteran filed a claim for entitlement to an earlier effective date prior to February 20, 2001, for the award of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to February 20, 2001, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date prior to February 20, 2001, for an award of service connection for post-traumatic stress disorder (PTSD).  Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable here as the above-captioned claim is being dismissed as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a notice of disagreement, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).  When a claim is denied by the RO, and the claimant fails to file an notice of disagreement within the one-year period following the decision, that decision is final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (finding that, "[e]xcept as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (holding that failure to timely appeal an RO decision within the one-year period renders the decision final).

In a May 2003 rating decision, the RO granted entitlement to service connection for PTSD, and assigned a 100 percent disability rating, effective from September 18, 2002.  Subsequently, the Veteran claimed an earlier effective date regarding the award of service connection for PTSD.  The RO denied the Veteran's claim in a March 2004 rating decision and the Veteran filed a timely notice of disagreement contesting that decision.  In its June 2004 statement of the case, the RO determined that the Veteran was entitled to a 50 percent disability rating, effective from February 20, 2001.  The Veteran perfected a timely substantive appeal to the Board.  

In April 2007, the Board issued a decision that denied the Veteran's claim seeking an effective date prior to February 20, 2001, for the award of service connection for PTSD.  The Veteran did not appeal that decision, and that decision is final.  See 38 U.S.C.A. § 7104 (West 2014).

In June 2008, the Veteran again submitted a claim seeking an earlier effective date for the award of service connection for his PTSD.  In an October 2008 rating decision, the RO denied the Veteran's claim.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal that rating decision.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014).

In July 2010, the Veteran filed his most recent claim seeking an earlier effective date for the award of service connection for his PTSD.  In a March 2011 rating decision, the RO denied the Veteran's claim.  

After reviewing the evidence of record, the Board finds that the Veteran's claim must be dismissed as a matter of law.  A VA claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App, 296, 300 (2006).  Moreover, if an RO decision assigning an effective date has become final, a VA claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error in a prior decision.  See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by VA).  Accordingly, dismissal of the claim for an effective date prior to February 20, 2001, for the award of service connection for PTSD, is appropriate.  


ORDER

The claim for an effective date prior to February 20, 2001, for the award of service connection for PTSD, is dismissed.


REMAND

Although the Veteran's freestanding claim for an effective date prior to February 20, 2001, for the award of service connection for PTSD has been dismissed as a matter of law, the issue of whether the August 1977 rating decision contained clear and unmistakable error (CUE) has been raised.  In September 2012, the Veteran's representative submitted a request for revision of the RO's August 1977 rating decision based clear and unmistakable error (CUE).  Specifically, the representative asserted that the RO committed CUE when it denied the Veteran's claim seeking entitlement to service connection for a nervous condition.  The representative argued that the Veteran's PTSD originally manifested as a nervous disorder and that he was entitled to an earlier effective date for the award of service connection back to September 1978 when he attempted to reopen his claim for a nervous condition.  The representative also argued that the RO erred in its August 1977 rating decision when it determined that there was no treatment for or diagnosis of a nervous condition during service.  The representative observed that "a diagnosis does not have to be made in service for a disability to be service connected."  Finally, the representative claimed that the August 1977 rating decision failed to address the May 1977 VA examiner's findings concerning the manifestations of the Veteran's "chronic paranoid schizophrenia secondary to being placed in a stressful combat situation in Vietnam."  The representative pointed out that the August 1977 rating decision addressed only the Veteran's nervous condition and did not consider other potential psychiatric claims arising from the Veteran's "stressful combat situation in Vietnam."  

At the February 2015 hearing before the Board, the Veteran's representative asserted that the Veteran's September 1978 statement, "I do not see why VA will not give me credit for my stomach and nervous conditions.  These 2 problems are a result of stressful combat situations in Vietnam . . . I would appreciate reconsideration," was essentially a request to reopen the previous psychiatric claim.  The representative indicated that the RO never adjudicated that claim and that the Veteran should receive consideration of his claim as of that date.  Moreover, the representative also challenged the RO's October 1980 deferred rating action wherein the RO declined to adjudicate the Veteran's September 1978 claim and instead determined that the attached reports were duplicative of records previously considered and that the Veteran should submit new and material evidence of he wished to reopen the claim.

The Veteran's CUE claim is inextricably intertwined with his dismissed claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the issue of whether the August 1977 rating decision contained CUE must be remanded to the RO for appropriate action.  

Accordingly, the case is remanded for the following actions:

1.  The RO must accomplish any appropriate notification and or development actions with respect to the Veteran's September 2012 claim regarding whether the August 1977 rating decision contained CUE.  Thereafter, the RO must adjudicate this claim in light of all pertinent evidence and legal authority.

2.  If the September 2012 claim of CUE is denied, the Veteran and his representative must be notified of the denial of the claim and advised of the Veteran's appellate rights.  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


